DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Burgess (US 10,871,823).
With respect to Claim 1, Burgess teaches an input generation system operable to generate motion data for a gaze tracking system, the system comprising:
an input receiving unit operable to receive one or more inputs (Burgess: Fig. 1, 104);
an input processing unit operable to generate motion data in dependence upon the received inputs (Burgess: Fig. 1, 116), wherein the motion data comprises simulated gaze information (Burgess: Col. 12, lines 36-48); and
an output unit operable to output the generated motion data (Burgess: Fig. 1, 164), wherein the one or more inputs comprises information that is used to characterise the simulated gaze information (Burgess: Col. 7, line 57 – Col. 8, line 21).

With respect to Claim 2, Burgess teaches the system of claim 1, wherein the one or more inputs comprise a two-dimensional path drawn by a user (Burgess: Col 10, lines 23-40).

With respect to Claim 3, Burgess teaches the system of claim 1, wherein the information comprises one or more of a velocity, speed, depth, and/or level of focus (Burgess: Col 12, lines 36-48).

With respect to Claim 4, Burgess teaches the system of claim 1, wherein the one or more inputs comprise a three-dimensional path drawn by a user (Burgess: Col 10, lines 23-40).

With respect to Claim 5, Burgess teaches the system of claim 1, wherein the simulated gaze information comprises simulated gaze direction information (Burgess: Col 10, lines 23-40).

With respect to Claim 6, Burgess teaches the system of claim 1, wherein the simulated gaze information comprises simulated eye motion for at least one eye (Burgess: Col. 1, lines 33-41).

With respect to Claim 7, Burgess teaches the system of claim 1, wherein the input processing unit is operable to configure two or more sets of motion data corresponding to the received inputs (Burgess: Figs. 1-2, 104a – 104n).

With respect to Claim 8, Burgess teaches the system of claim 1, wherein the input processing unit is operable to utilise a trained machine learning model to generate simulated gaze information (Burgess: Col. 18, lines 26-42).

With respect to Claim 9, Burgess teaches the system of claim 1, wherein the one or more inputs comprises information defining a start position, an end position, and a duration of an eye motion to be simulated (Burgess: Col. 19, lines 13-42).

With respect to Claim 10, Burgess teaches the system of claim 1, comprising a processing device operable to perform one or more processing tasks in dependence upon the output generated motion data (Burgess: Fig. 1, 116).

With respect to Claim 11, Burgess teaches the system of claim 1, comprising an eye motion reproduction unit operable to reproduce eye motion in dependence upon the output generated motion data (Burgess: Col. 18, lines 26-42).

Method claim (12) is drawn to the method of using the corresponding apparatus claimed in claim (1).  Therefore, method claim (12) corresponds to apparatus claim (1), and is rejected for the same reasons of anticipation as used above.

Apparatus claims (13) are drawn to an apparatus corresponding the apparatus claimed in claim (1).  Therefore, apparatus claim (13) corresponds to apparatus claim (1), and is rejected for the same reasons of anticipation as used above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN EARLES whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday - Thursday at 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN EARLES/Primary Examiner, Art Unit 2625